--------------------------------------------------------------------------------

EXHIBIT 10.6


BRIDGEHAMPTON NATIONAL BANK
Supplemental Executive Retirement Plan


Article I – Purpose and Establishment
1.1           Purpose:  Bridgehampton National Bank (the “Bank”) desires to
establish a supplemental executive retirement plan for the exclusive benefit of
certain of its executive employees to avoid decreased retirement benefits
because of limitations imposed by Section 401(a)(17) and/or Section 415 of the
Internal Revenue Code of 1986, as amended.  The Bank intends that any
Participant or Beneficiary (as hereinafter defined) under the Plan shall have
the status of a general unsecured creditor of the Bank and Bridge Bancorp, Inc.
(the holding company for the Bank)(the “Company”), as to the Plan and any
related Trust Fund (as hereinafter defined) which may be established.
1.2           Establishment:  The Bank hereby establishes the Bridgehampton
National Bank Supplemental Executive Retirement Plan, effective January 1, 2001.


Article II – Definitions
2.1           “Actuary” shall mean the firm which provides actuarial services
for the Pension Plan or such other firm as may be appointed by the Chief
Executive Officer of the Bank (“CEO”) from time to time to provide actuarial
services for the Plan.
2.2           “Agreement” shall mean a separate participation agreement executed
by a corporate officer on behalf of the Bank and a Participant evidencing such
Participant’s participation in the Plan and any special circumstances regarding
participation.
2.3           “Beneficiary” shall mean the Beneficiary designated under the Plan
with respect to which benefits hereunder are payable.  The Participant shall
designate a Beneficiary hereunder by delivering to the Committee a written
designation of Beneficiary specifically made with respect to this Plan.  Any
change in designation of a Beneficiary must also be delivered to the Committee
in writing.  In the absence of a Beneficiary designation, any benefits owed
under the Plan on behalf of a deceased Participant shall be paid to the
Participant’s estate.
2.4           “Board” shall mean the Board of Directors of the Bank.
2.5           “Change in Control” shall have the meaning set forth in Section
6.8 of the Plan.
2.6           “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.
2.7           “Committee” shall mean the Chief Executive Officer and the Chief
Financial Officer of the Bank or any such other individuals designated by the
Board from time to time.
2.8           “Compensation” shall mean a Participant’s total taxable wages paid
to him from the Bank or the Company, or a subsidiary of either (any such
subsidiary referred to herein as a “Subsidiary”), in any calendar year.
2.9           “Effective Date” shall mean January 1, 2001.
2.10         “Participant” shall mean a senior executive employee of the Bank
who has been nominated by the Board or who is participating in the Plan pursuant
to the terms of an employment agreement between the executive and the
Bank.  Such senior executive employee shall become a Participant in the Plan on
the date specified in such an employment agreement, or, if no such date is
specified in such an employment agreement, on the date specified by the Board.
2.11.        “Plan” shall mean the Plan as is set forth in this document as it
may be amended from time to time.  The Plan shall be known as the Bridgehampton
National Bank Supplemental Executive Retirement Plan.
2.12         “Retirement Plans” shall mean the Prototype Plan of the New York
State Bankers Retirement System as adopted by The Bridgehampton National Bank
(the “Pension Plan”) and the Bridgehampton National Bank 401(k) Plan (the
“401(k) Plan”) as they may be amended from time to time, or such other qualified
retirement plan or plans as the Bank may from time to time adopt.
2.13         “Total and Permanent Disability” shall mean the Participant is
unable to perform his duties for the Bank because he is disabled within the
meaning of Treasury regulation 1.409A-3(i)(4) or any successor thereto.
2.14         “Trust Agreement” shall mean the agreement(s) including any
amendments thereto entered into between the Bank and the Trustee(s) to carry out
the provisions of the Plan.
2.15         “Trust Fund” shall mean the cash and other properties held and
administered by the Trustee(s) pursuant to the Trust Agreement(s) to carry out
the provisions of the Plan.
2.16         “Trustee” shall mean the designated trustee(s) acting at any time
under the Trust Agreement(s).
 
Article III – Eligibility
3.1           Eligibility:  To receive a benefit, a Participant or his
Beneficiary must qualify for a benefit under any one of the Retirement Plans,
the amount of which is reduced by reason of the application of the limitations
set forth in Section 401(a)(17) and/or Section 415 of the Code, or any successor
or alternative provisions thereto which have the effect of statutorily limiting
or reducing the Participant’s allocations or benefits under the Retirement
Plans.


Article IV – Benefits:  Accrual and Entitlement, Form of Payment
4.1           Benefit Accrual and Entitlement:
(A)           Aggregate Benefits:  The benefits under this Plan to which an
eligible Participant or his Beneficiary shall be

 
 

--------------------------------------------------------------------------------

 

entitled, shall be an amount equal to (B) plus (C) below:
(B)           401(k) Plan:  For each year the Plan is in effect, a credit shall
be made to each Participant’s separate account in an amount equal to the amount
that would have been contributed by the Bank to the Participant’s account under
the 401(k) Plan based on the Participant’s Compensation for services to be
performed subsequent to the initial election of the Participant which is made
pursuant to Section 4.2, below, and the then existing maximum matching
contribution rate set forth in the 401(k) Plan as a percentage of such
Compensation, without giving effect to Section 401(a)(17), Section 401(m)(2) and
Section 415 of the Code, less the maximum amount that could have been
contributed to the Participant’s account under the 401(k) Plan with respect to
such Compensation.  This bookkeeping account entry will be credited with
earnings (or losses) on an annual basis in the same percentage as the aggregate
earnings or losses in the Participant’s account under the 401(k) Plan.  In the
event the Participant has received full distribution of his account from the
401(k) Plan, earnings (or losses) will be credited to any unpaid balance of the
Participant’s account in the same percentage as overall earnings (or losses)
under the 401(k) Plan each year.
(C)           Pension Plan:  Each Participant will be entitled to an accrual
under the Plan based on the existing formula under the Pension Plan as it may be
changed from time to time.  Such accrual shall be made without regard to Section
401(a)(17) and Section 415 of the Code.  All years of service credited to the
Participant under the Pension Plan shall be credited to the Participant under
the Plan for purposes of this Section.  The benefits to which the Participant
shall be entitled under this subsection 4.1(C) of the Plan shall equal the
benefit the Participant would be entitled to under the Pension Plan if such
benefit were computed based upon the Participant’s Compensation for services to
be performed subsequent to the initial election of the Participant which is made
pursuant to Section 4.2, below, without the restrictions or the limitations
imposed by Section 401(a)(17) and Section 415 of the Code, as either section is
now or hereinafter in effect less the amount of benefits payable under the
Pension Plan with respect to such amounts of Compensation.  The Actuary shall
use the factors applicable to the Pension Plan at time of payment for purposes
of determining the amount of any benefit.
(D)           Additional Retirement Plans:  In the event the Bank or the Company
adopts any other Retirement Plan either the methodology of subsection 4.1(B) or
4.1(C) above shall be applicable to the calculation of the Participant’s
benefits under the additional Retirement Plan.
4.2           Payment of Benefits:
The provisions of this subsection 4.2 are subject to the Change in Control
provisions of subsection 6.8 below.
(A)           Participant Election:  Subject to the provisions of subsections
(B) and (C) below, the payment of benefits to which a Participant or his
Beneficiary shall be entitled under each of subsection 4.1(B) and subsection
4.1(C) of this Plan shall be made in the form elected by the Participant with
respect thereto in a written election made by the Participant within thirty (30)
days after the date that the Participant becomes a Participant in the Plan, or,
if no compensation is to be deferred for the calendar year in which such date
occurs, not later than the close of the calendar year preceding the year in
which compensation is first deferred pursuant to the terms of the Plan, provided
that no such election shall apply to compensation paid for services performed
prior to the election, subject to and in accordance with Treasury regulation
1.409A-2 or any successor thereto.  Benefit payments shall commence in the form
elected by the Participant on the six (6) month anniversary of the date that the
Participant separates from service with the Bank, unless such commencement date
is deferred in accordance with a duly filed election of the Participant.  After
making an initial election as to a form of benefit pursuant to this subsection
4.2(A), any subsequent election of a different form of benefit or commencement
date must be made prior to the commencement of benefits in the form selected in
accordance with and subject to Section 409A of the Code and the regulations
promulgated thereunder, or any successor thereto.  A subsequent election shall
not take effect until at least twelve (12) months after the date on which the
election is made and unless payment is to be made to the Participant (or on
behalf of the Participant) on account of disability, death or an unforeseeable
emergency, the payment with respect to which the subsequent election is made
shall be deferred for a period that is not less than five (5) years from the
date such payment was otherwise scheduled to be made.  For the purposes of the
Plan and any election made pursuant thereto, each form of benefit payment
(whether to be made in a single lump sum or in installments) shall be treated as
a “single payment” as that term is used in Treasury regulation 1.409A-2(b) or
any successor thereto.  Notwithstanding the above, as provided in IRS Notice
2007-86, published October 22, 2007, a Participant may file a subsequent
election of a different form of benefit on or before December 31, 2008 and the
election will be effective immediately. Provided, however, that no Participant
election made in 2007 pursuant to this section may cause an amount to be paid in
2007 that would otherwise be paid in a later year, or cause an amount to be paid
after 2007 that would otherwise have been paid in 2007 and no Participant
election made in 2008 pursuant to this section may cause an amount to be paid in
2008 that would otherwise have been paid in a later year, or cause an amount to
be paid after 2008 that would otherwise have been paid in 2008.
(B)           Section 4.1(B) Benefits:  Any benefit payable pursuant to
subsection 4.1(B) of the Plan must be paid either in a single lump sum payment
or in equal annual installments over either a five (5) or ten (10) year period
from date of commencement.
(C)           Section 4.1(C) Benefits:  Any benefit payable pursuant to
subsection 4.1(C) of the Plan must be paid in the form of benefit selected by
the Participant from the forms of benefit available under the Pension Plan.  The
available forms of benefit under the Pension Plan are listed on Exhibit A
attached hereto and made part hereof.  For the purpose of determining any lump
sum payment payable pursuant to this Section 4.2(C), the present value of the
Participant’s accrued benefit shall be determined on the basis of the 1983 GAM
Mortality Table as modified and set forth under IRS Revenue Ruling 95-6, and an
interest rate equal to the annual rate of interest on 30-year Treasury
securities for the month of November most recently preceding the beginning of
the calendar year in which the distribution is made (or such other mortality
table or annual interest rate that may be applied under Section 1.59 or a
succeeding section of the Pension Plan at the time the lump sum payment is to be
determined).
(D)           Preretirement Death Benefits.  In the event that a Participant
dies before payment begins of his benefits

 
 

--------------------------------------------------------------------------------

 

under Plan Sections 4.1(B) and 4.1(C), the Plan shall pay said benefits to the
Participant’s designated beneficiary.  The Plan shall pay benefits under Plan
Section 4.1(B) to the Participant’s designated beneficiary in the form of
benefit elected by the Participant under Plan Section 4.1(B).  The Plan shall
pay benefits under Plan Section 4.1(C) to the Participant’s designated
beneficiary in the form of a lump sum, in the event the Participant had elected
a lump sum as his form of benefit under Plan Section 4.1(C) or, in the event the
Participant had elected any of the annuity options available under the Plan as
his form of benefit under Plan Section 4.1(C), in the form of a 100% joint and
survivor annuity determined as thought the Participant had retired upon the date
of death and had immediately commenced receiving his or her benefits.  Payment
of all benefits shall commence within 90 days of the Participant’s death.
(E)           Grantor Trust:  The Bank or the Company may establish a Trust or
Trusts for the purpose of retaining assets set aside by the Bank or the Company
pursuant to a Trust Agreement for payment of all or a portion of the benefits
payable pursuant to the Plan.  Any benefits not paid from the Trust shall be
paid from the Bank’s or the Company’s general funds.  All Trust Funds shall be
subject to the claims of general creditors of the Bank or the Company in the
event either the Bank or the Company is insolvent, as such term will be defined
in the Trust Agreement.
(F)           Retirement Plan Provisions:  Any benefit payable under the
Retirement Plans shall be solely in accordance with the terms and provisions
thereof, and nothing in this Agreement shall operate or be construed in any way
to modify, amend or affect the terms and provisions of the Retirement Plans.
(G)           No Third Party Rights:  Nothing contained in this Plan nor any
reference to the Retirement Plans is intended to give or shall give (in the
absence of a Beneficiary designation) any spouse or former spouse of a
Participant or any other person any right to benefits under the Plan.
(H)           Tax Payment:  Notwithstanding the preceding provisions of this
Section 4.2, the Trustee may make payments from the Trust before they would
otherwise be due in order to pay any Federal Insurance Contributions Act
(“FICA”) tax imposed under Section 3101, Section 3121(a) and Section 3121(v)(2)
of the Code, where applicable, on compensation deferred under the Plan (the
“FICA Amount”), or to pay the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes.  Furthermore, the
Trustee may also make payments from the Trust before they would otherwise be due
at any time the Plan fails to meet the requirements of Section 409A of the Code
and the regulations promulgated thereunder, or any successor thereto, with
respect to the Participant.  The amount of any payments pursuant to this Section
4.2(H) shall not exceed the lesser of (a) the aggregate of the FICA Amount and
the income tax withholding related to such FICA Amount, or (b) the amount
required to be included in the Participant’s income as a result of the failure
to comply with the requirements of Section 409A of the Code and the regulations
promulgated thereunder, or any successor thereto.
4.3           Vesting of Benefits:
A Participant shall have a fully vested non-forfeitable right to benefits
hereunder at such time as the Participant has a fully vested non-forfeitable
right to benefits under the corresponding underlying Retirement Plan.


Article V – Administration; Amendments and Termination; Rights Against Employer
5.1           Administration:  The Committee shall administer this Plan, subject
to Board review, in accordance with the provisions of the Plan and related
Trust.  Such administration shall include but not be limited to the authority to
execute the Plan on behalf of the Bank and any and all documents including the
Agreements pertaining thereto.  The Agreements may set forth different terms of
participation for different Participants.  If any terms of participation are
governed by a Participant’s employment agreement with the Bank, the specific
terms of the employment agreement shall be referenced in the Agreement and shall
control.  Subject to Board review, any determination or decision by the
Committee shall be conclusive and binding on all persons who at any time have or
claim to have any interest whatsoever under this Plan.
5.2           Liability of Committee, Indemnification:  To the extent permitted
by law, no member of the Committee shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to his own gross negligence or willful
misconduct.  The Bank and the Company shall indemnify the members of the
Committee against any and all claims, losses, damages, expenses, including
advancement of counsel fees, incurred by them, and any liability, including any
amounts paid in settlement with their approval, arising from their action or
failure to act, except when the same is judicially determined to be attributable
to their gross negligence or willful misconduct.
5.3           Amendment:  The Board, shall have the right to amend this Plan at
any time and from time to time, including a retroactive amendment, by
resolution.  Any such amendment shall become effective upon the date stated
therein, and shall be binding on all Participants, except as otherwise provided
in such amendment; provided, however, that said amendment shall not adversely
affect benefits on a retroactive basis nor shall such amendment adversely affect
benefits to the affected Participant or Beneficiary where the cause giving rise
to such benefit (e.g., retirement) has already occurred.  For purposes of this
Plan, a Change in Control shall constitute a cause having occurred which gives
rise to a Participant’s and/or his Beneficiary’s benefits hereunder, and such
benefits shall not be adversely affected.
5.4           Termination of the Plan:  The Bank has established this Plan with
the bona fide intention and expectation that from year to year it will deem it
advisable to continue it in effect.  However, the Board, in its sole discretion,
reserves the right to terminate the Plan in its entirety at any time, and in
such event, benefit accruals hereunder shall cease and the obligation to pay
benefits shall be fixed on date of termination, provided, however, benefits
shall not be affected, where the cause giving rise to such benefit (e.g.,
retirement, Change in Control) has already occurred.

 
 

--------------------------------------------------------------------------------

 

5.5           Rights Against the Bank, the Company or any Subsidiary:  The
establishment of this Plan shall not be construed as giving to any Participant,
employee or any person whomsoever, any legal, equitable or other rights against
the Bank, the Company, or any Subsidiary, or its officers, directors, agents or
shareholders, or as giving to any Participant or Beneficiary any equity or other
interest in the assets or business of the Bank, the Company or any Subsidiary,
or in shares of Company stock, or giving any employee the right to be retained
in the employment of the Bank, the Company or any Subsidiary.  All employees and
Participants shall be subject to discharge to the same extent they would have
been if this Plan had never been adopted.  The rights of a Participant hereunder
shall be solely those of an unsecured general creditor of the Bank and the
Company; provided, however, that the Bank may terminate this Plan or any benefit
hereunder, subject to Sections 5.3 and 5.4 above.
5.6           Expenses:  The cost of this Plan and related Trust and the
expenses of administering the Plan and related Trust, including, without
limitation, any fees or taxes applicable to the related Trust shall be borne by
the Bank.


Article VI – General and Miscellaneous
6.1           Spendthrift Clause:  No right, title or interest of any kind in
the Plan shall be transferable or assignable by any Participant or Beneficiary
or be subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary.  Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.
6.2           Severability:  In the event that any provision of this Plan shall
be declared illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining provisions of this Plan but shall be fully
severable and this Plan shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein.
6.3           Construction:  The article and section headings and numbers are
included only for convenience of reference and are not to be taken as limiting
or extending the meaning of any of the terms and provisions of this
Plan.  Whenever appropriate, words used in the singular shall include the plural
or the plural may be read as the singular.  When used herein, the masculine
gender includes the feminine gender.
6.4           Governing Law:  The validity and effect of this Plan and the
rights and obligations of all persons affected hereby shall be construed and
determined in accordance with the laws of the State of New York unless
superseded by federal law.
6.5           No Requirement to Fund:  Neither the Bank nor the Company is
required to fund this Plan; however, either may do so as provided in the Trust
Agreement.  Participants shall have no security interest in any such
amounts.  It is the Bank’s intention that this Plan be construed as an unfunded
excess benefit plan as said term is defined in Sections 3(36) and 4(b)(5) of the
Employee Retirement Income Security Act of 1974, as amended from time to time.
6.6           Payment Due an Incompetent:  If the Committee receives evidence
that a Participant or Beneficiary entitled to receive any payment under the Plan
is physically or mentally incompetent to receive such payment the Committee may,
in its sole discretion, direct the payment to any other person or trust which
has been legally appointed by the courts.
6.7           Taxes:  Participant acknowledges that all amounts payable
hereunder shall be reduced by any and all federal, state and local taxes imposed
upon the Participant or his Beneficiary which are required to be paid or
withheld by the Bank.
6.8           Change in Control:
(A)           Definition:  For purposes of this Plan, a “Change in Control”
shall mean an event which constitutes a change in the ownership or effective
control of the Bank or the Company, or in the ownership of a substantial portion
of the assets of the Bank or the Company, as set forth in Treasury regulation
1.409A-3(i)(5) or any successor thereto.
(B)           Operation:  In the event a Participant is in the active employ of
the Bank at any time within the thirty (30) day period immediately preceding a
Change in Control, the Participant shall receive payment of his benefits under
the Plan on the date a Change in Control occurs.  Benefits payable to the
Participant pursuant to subsection 4.1(B) above shall be paid on the date of a
Change in Control in a single lump sum payment.  Benefits payable to a
Participant pursuant to Section 4.1(C) above shall also be paid to the
Participant in a single lump sum payment on the date of a Change in Control
using the actuarial factors for purposes of determining lump sum benefit
payments under the Pension Plan.  Unless otherwise specified in the Agreement or
in a separate employment agreement or change in control agreement, no further
benefits shall accrue under the Plan after the date a Change in Control occurs
and the Plan shall terminate as of that date.


The remainder of this page is intentionally left blank.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Forms of Benefit


5 Year Certain & Life Pension


Single Life Pension


50% Joint & Survivor Pension


50% Joint & Survivor Pension with 5 Year Certain


100% Joint & Survivor Pension


50% Joint & Survivor Pension with Pop-up


100% Joint & Survivor Pension with Pop-up


Lump Sum Payment



--------------------------------------------------------------------------------